         Case 4:19-cv-07442-HSG Document 45 Filed 07/26/21 Page 1 of 5




1 ELINOR LEARY, NO. 227232
  KIMBERLY A. WONG, NO. 251193
2 THE VEEN FIRM, P.C.
  20 Haight Street
3 San Francisco, California 94102
  Telephone: (415) 673-4800
4 Facsimile: (415) 771-5845
  Email: EL.Team@VeenFirm.com
5
  ATTORNEYS FOR PLAINTIFFS
6 DARIN SINDER AND NICOLE SNIDER

7
   RENEE WELZE LIVINGSTON – SBN 124280
 8 JOHN C. HENTSCHEL – SBN 149252
   LIVINGSTON LAW FIRM
 9 A Professional Corporation

10 1600 South Main Street, Suite 280
   Walnut Creek, CA 94596
11 Tel: (925) 952-9880
   Fax: (925) 952-9881
12 Email: rlivingston@livingstonlawyers.com
          jhentschel@livingstonlawyers.com
13
   ATTORNEYS FOR DEFENDANT
14 OVERHEAD DOOR CORPORATION
15
                                      UNITED STATES DISTRICT COURT
16
                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17
18
     DARIN SNIDER, NICOLE SNIDER,                          CASE NO. 4:19-cv-7442-HSG
19
                       Plaintiffs,                         [PROPOSED] STIPULATED
20                                                         PROTECTIVE ORDER REGARDING
                v.                                         TESTS, TEST QUESTIONS, TEST
21                                                         ANSWERS, AND TEST RESULTS FROM
   OVERHEAD DOOR CORPORATION;                              ANY MENTAL AND/OR
22 OVERHEAD DOOR COMPANY OF                                NEUROPSYCHOLOGICAL
   SANTA ROSA; and DOES 1-50,                              EXAMINATION
23
             Defendants.
24

25
                The undersigned parties and the Court recognize that good cause exists to protect written
26
     psychological, neuropsychological, and psychometric tests, testing materials, test answers, test
27
     results, and test scores that are produced in discovery as a result of any such examination in this
28
     665105.1                                  -1-                    Case No. 4:19-cv-7442-HSG
           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING TESTS, TEST QUESTIONS, TEST
                 ANSWERS, AND TEST RESULTS FROM ANY DEFENSE MENTAL EXAMINATION
         Case 4:19-cv-07442-HSG Document 45 Filed 07/26/21 Page 2 of 5




 1 litigation, pursuant to FRCP Rule 35. To preserve and protect Plaintiff’s privacy and to preserve

 2 and protect the integrity of the tests that are given to Plaintiff during these examinations and that
 3 will be exchanged between the parties and their attorneys, the Court issues the following

 4 protective order:

 5              a)   All psychological, neuropsychological, and psychometric tests, testing materials,
 6 test answers, test results, and test scores that are produced in discovery in this litigation, pursuant

 7 to FRCP Rule 35, may only be used for purposes of this litigation. They may not be distributed to

 8 anyone outside of this litigation.
 9              b)   All copies of the psychological, neuropsychological, and psychometric tests, testing

10 materials, test answers, test results, and test scores that are produced in discovery in this litigation,

11 pursuant to FRCP Rule 35, must be destroyed at the conclusion of the litigation.
12              c)   Psychological, neuropsychological, and psychometric tests, testing materials, test

13 answers, test results, and test scores that are produced in discovery in this litigation, pursuant to

14 FRCP Rule 35, may only be reviewed by the attorneys in this case and by the parties’ medical,
15 psychological, and/or psychiatric consultants and experts. (Protected materials may also be

16 provided, as necessary, to the Court and to court reporters.) No one else is to have access to the

17 tests, testing materials, test answers, test results, and test scores. The materials may be used for
18 purposes of this litigation, including the examination of witnesses during depositions and at trial.

19              d)   Psychological, neuropsychological, and psychometric tests, testing materials, test

20 answers, test results, and test scores that are produced in this litigation, pursuant to FRCP Rule 35,

21 must be plainly marked with the following legend across the bottom: “CONFIDENTIAL

22 SUBJECT TO PROTECTIVE ORDER. ONLY FOR USE IN THE Snider v. Overhead Door

23 Corporation et al. LITIGATION.”
24              e)   If materials subject to this protective order are used to question a witness during a

25 deposition or attached as an exhibit to a deposition transcript, the portion of the transcript and any

26 protected materials must be bound separately with the following notation on the cover page:

27 “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER. ONLY FOR USE IN THE Snider v.

28 Overhead Door Corporation et al. LITIGATION.”
     665105.1                                  -2-                    Case No. 4:19-cv-7442-HSG
           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING TESTS, TEST QUESTIONS, TEST
                 ANSWERS, AND TEST RESULTS FROM ANY DEFENSE MENTAL EXAMINATION
         Case 4:19-cv-07442-HSG Document 45 Filed 07/26/21 Page 3 of 5




 1              f)   If any material subject to this protective order is to be filed in court or used during

 2 the course of a trial or an appeal, the parties will cooperate and move to have the protected
 3 materials filed under seal, according to the applicable provisions of the Civil Rules for the

 4 Northern District of California. If a court refuses to file the documents under seal, the inability to

 5 file the documents under seal will not limit the parties’ use of the documents in support or
 6 opposition to any motion or at trial.

 7              g)   A copy of this order must be served upon and receipt must be acknowledged in

 8 writing by every attorney and every medical, psychological, and/or psychiatric consultant / expert

 9 who receives copies of the psychological tests, testing materials, test answers, and test scores from

10 this litigation. Prior to receiving documents protected by this order, each person receiving the

11 protected documents must sign the form of Acknowledgment and Agreement To Be Bound that is
12 attached, hereto, as Exhibit “A.”

13              h)   Copies of psychological tests, testing materials, test answers, and test scores may

14 be produced to other attorneys in this litigation who represent parties other than Plaintiff and
15 Defendant Overhead Door Corporation after those attorneys have signed written confirmations

16 that they agree to be bound by this protective order. Any attorneys who receive protected

17 materials may also share the protected information with their client’s consultants and experts as
18 described above.

19              i)   The inadvertent failure to mark psychological tests, testing materials, test answers,

20 and test scores as “confidential,” as required above, does not waive the confidential nature of the
21 documents. Any such documents are still considered protected by this order.

22              j)   This protective order does not apply to psychological tests and testing materials

23 that are publicly available or that have obtained outside of discovery in this litigation.
24 //

25 //

26 //
27 //

28 //
     665105.1                                  -3-                    Case No. 4:19-cv-7442-HSG
           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING TESTS, TEST QUESTIONS, TEST
                 ANSWERS, AND TEST RESULTS FROM ANY DEFENSE MENTAL EXAMINATION
         Case 4:19-cv-07442-HSG Document 45 Filed 07/26/21 Page 4 of 5




1 DATED: July 23, 2021                      THE VEEN FIRM, P.C.

2
3
                                            By:           /s/ Clifton N. Smoot
4                                                 Kimberly Wong
                                                  Clifton N. Smoot
5                                                 Attorneys for Plaintiffs DARIN SNIDER and
                                                  NICOLE SNIDER
6

7

8
9 DATED: July 23, 2021                      LIVINGSTON LAW FIRM

10

11                                          By:          /s/ John C. Hentschel
12                                                Renee Welze Livingston
                                                  John C. Hentschel
13                                                Attorneys for OVERHEAD DOOR
                                                  CORPORATION
14
15
     IT IS SO ORDERED.
16

17 Dated: ___________________
              7/26/2021                       By: ______________________________________
18                                                  Haywood S. Gilliam, Jr.
                                                    United States District Judge
19

20

21

22

23
24

25

26

27

28
     665105.1                                  -4-                    Case No. 4:19-cv-7442-HSG
           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING TESTS, TEST QUESTIONS, TEST
                 ANSWERS, AND TEST RESULTS FROM ANY DEFENSE MENTAL EXAMINATION
         Case 4:19-cv-07442-HSG Document 45 Filed 07/26/21 Page 5 of 5




 1                                             EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3              I, ___________________________________________________ [print or type full name]

 4 of _____________________________________________________________________________

 5 [print or type full address], declare under penalty of perjury that I have read in its entirety and
 6 understood the Stipulated Protective Order that was issued by the UNITED STATES DISTRICT

 7 COURT NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION on
   _________________________ [date] in the case of Snider v. Overhead Door Corporation et al.,
 8
   4:19-cv-7442-HSG. I agree to comply with and to be bound by all the terms of this Stipulated
 9
   Protective Order and I understand and acknowledge that failure to so comply could expose me to
10
   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
11
   any manner any information or item that is subject to this Stipulated Protective Order to any person
12
   or entity except in strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the UNITED STATES DISTRICT COURT
14
   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION for the purpose of enforcing
15
   the terms of this Stipulated Protective Order, even if such enforcement proceedings occur after
16 termination of this action.

17
18              Date: _________________________________
19              City and State where sworn and signed: ________________________________________
20              Printed name: ____________________________________________________

21              Signature: _______________________________________________________

22

23
24

25

26
27

28
     665105.1                                  -5-                    Case No. 4:19-cv-7442-HSG
           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING TESTS, TEST QUESTIONS, TEST
                 ANSWERS, AND TEST RESULTS FROM ANY DEFENSE MENTAL EXAMINATION
